DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claims Status
Claims 1, 25, and 32 are amended. Claims 2, 3, and 12-24 are cancelled.  Claims 1, 4-11, and 25-32 are pending.
 
Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 25-32 are withdrawn in view of the amendments to claims 25 and 32.
Applicant’s arguments, see pg. 7, filed 10/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simpson et al. (US 2009/0131776).  
However, claim 1 is directed to an apparatus claim.  Specifying the direction of needle insertion of the device does not further limit the structure of the apparatus.  It is unclear how this limitation would further limit the structure of the apparatus.  A

Claim Objections
Claims 6, 7, 10, 25, and 32 are objected to because of the following informalities:  
Claim 1 states at line 3 that there are a “plurality of sensor bodies each having at least one sensing element.”  However, at line 7, the claim states that each sensor body has a plurality of sensor elements which seems to contradict the possibility of having just one.  The Office suggests amending the claim to reconcile this apparent conflict.  
The Office suggests amending claim 6 to state, “said insertion shaft configured to contact said projections to push each sensor body through the opening of the introducer needle.”  Claim 25 should be changed in similar manner.
The Office suggests amending claim 7 to state, “said flattened portion configured to contact the projection of each sensor body to effect movement thereof.”
The Office suggests amending claim 10 to state:
“The diversified blood glucose measurement system according to claim 1, wherein each sensor body includes a resilient hinge which is configured to fold when each said sensor body is disposed within the introducer needle;
wherein the folded portion of sensor body is configured to bias outward about the hinge when the sensor body is pushed past the opening of the introducer needle.”
Claim 32 should be amended in similar manner to suggestion for claim 10 above. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the final wherein statement in the body of claim 1 further limits the structure of the claim.  The limitation appears to be an intended use limitation.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manicka et al. (US 20090076348, included in the IDS) in view of Simpson et al. (US 2009/0131776).
Regarding claim 1, Manicka et al. disclose a diversified blood glucose measurement system comprising:
an introducer needle (Fig. 2b, #38) having a hollow shaft and an opening on a first end thereof (see Fig. 2b which shows 38 as being hollow with an opening); and 
a plurality of sensor bodies each having at least one sensing element disposed within the hollow shaft of the introducer needle for subcutaneous insertion into a patient’s body (see Fig. 2a reproduced below to show three sensing bodies, each with a sensing element included; the sensors may include glucose sensors as noted in [0087]).
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    419
    743
    media_image1.png
    Greyscale

wherein the at least one sensing element of each of the plurality of sensor bodies is configured to sense blood glucose ([0087] states that the sensors can be glucose sensors); and
wherein each sensor body has a plurality of sensing elements, said sensing elements being linearly arranged and spaced on the sensor body ([0142] notes that in addition to whatever sensor 14 is chosen, other sensors may be positioned adjacent to them, for example accelerometer sensors may be positioned adjacent to sensors 14 to provide additional data, thus this teaching would anticipate the claimed plurality of sensing elements; Fig. 2a shows linear arrangement along a linear shaft).
Manicka et al. do not disclose wherein the plurality of sensing elements for the plurality of sensor bodies are spaced to have different X, different Y, and different Z axis locations with respect to an insertion point when inserted within the patient’s body; and wherein the Z axis is in an insertion direction of the introducer needle from the insertion point.   Manicka et al.’s device is a linear arrangement of sensor bodies down the interior of the needle’s hollow shaft (where each sensor body may comprise several sensing elements).  If the insertion direction of the introducer needle is along the z-axis, then the x and y coordinates of ever sensor would remain unchanged.  However, Simpson et al. also teaches a glucose sensor for insertion into the body (Abstract) that includes a hollow shaft containing glucose sensors (see at least Fig. 2G, hollow shaft 212).  Simpson et al.’s teaches that the shaft may include multiple glucose sensors 240 arranged around the interior of the shaft (see Fig. 2I, see also [0426] – “In general, the preferred embodiments can be designed with any number of electrodes, including one or more counter electrodes, one or more reference electrodes, and/or one or more auxiliary working electrodes”).   Applying Simpson’s arrangement of sensors to each sensor body in Manicka would result in the claimed variation in X, Y, and Z location for every sensor.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Manicka et al. to use the sensor arrangement taught by Simpson et al. for the sensing elements of Manicka et al. for locating the sensor elements in the hollow shaft because it may allow for a shorter needle length than that envisioned in Manicka.   
Regarding claim 4, Manicka et al. disclose the diversified blood glucose measurement system further comprising an insertion shaft positioned within the hollow shaft of the introducer needle for pushing the plurality of sensor bodies through the opening of the introducer needle for subcutaneous insertion into a patient’s body (see below and Fig. 2c and 2d which shows insertion into the body, implanting would result in subcutaneous location).

[AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    252
    450
    media_image2.png
    Greyscale

Regarding claim 5, Manicka et al. disclose wherein the insertion shaft is moveable relative to the introducer needle such that the insertion shaft interacts with each of the plurality of sensor bodies to push said sensor bodies beyond the opening of the introducer needle (the shaft shown above pushes on the elongated tubular structure on which each of 14 and the identified sensor bodies lie, therefore this contact between the two results in interaction with all sensor bodies as they are all interconnected along the length of the elongated body).
Regarding claim 8, Manicka et al. disclose wherein the insertion shaft includes a plug disposed at the first end thereof that frictionally engages each of the plurality of sensor bodies to aide in anchoring of said sensor bodies within the patient (a plunger is shown with injector tool 36 that pushes the sensor bodies into the body, the end of the plunger that contacts the sensor bodies was interpreted as the claimed plug).
Regarding claim 9, Manicka et al. disclose wherein each sensor body is made from a resilient material (resilient interpreted as spring-like in view of the specification), and wherein each said sensor body is bent when disposed within the introducer needle (the Office interpreted the loop 34 in Fig. 2(a) as part of the sensor bodies as it is connected to all of the identified sensor bodies above, as such, it would be bent during delivery) such that when the sensor body is pushed past the opening of the introducer needle, the bent portion of the sensor body biases an end of the sensor body outward (per [0073], the loop 34 is made of a self-expanding material that is compressed in the needle but expands outward after delivery, thus when that end or loop expands, it biases that end of the sensor body outward).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manicka et al. in view of Simpson et al. as applied to claim 1 and further in view of Brister et al. (US 7783333).  Manicka et al. do not disclose wherein at least one of the plurality of sensor bodies has a helical shape.  However, the use of helical sensor shapes was known in the glucose sensing arts. Brister et al. teach a transcutaneous glucose sensor where a portion of the sensor is helical in shape (see abstract, Fig. 5A which shows a helical shaped sensor, and col. 11, 3rd paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Manicka et al. to include a helical shaped sensor body as taught by Brister et al. for sensing glucose because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 25 and 32 are allowed.  Claim 25 is claim 6 rewritten as an independent claim while claim 32 is claim 10 rewritten as an independent claim.

	
Conclusion
Claims 1, 4, 5, 8, 9, and 11 are rejected.  Claims 6, 7, and 10 are objected to while claims 25-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791